Case 1:19-cv-01652-RBJ-STV Document 58 Filed 06/17/20 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
  Civil Action No: 1:19-cv-01652-RBJ-STV
  GREGORY TUCKER
  Plaintiff,
  v.
  FAITH BIBLE CHAPEL INTERNATIONAL, a Colorado non-profit corporation,
  Defendant.


                                      NOTICE OF APPEAL


         Notice is hereby given this 17th day of June, 2020, that Defendant Faith Bible Chapel

  International, Inc., hereby appeals to the United States Court of Appeals for the Tenth Circuit from

  the judgment of this Court entered on May 18, 2020, Dkt. 52, denying in part Defendant’s

  converted motion for summary judgment. See Bryce v. Episcopal Church in the Diocese of Colo.,

  289 F.3d 648 (10th Cir. 2002); Mitchell v. Forsyth, 472 U.S. 511 (1985).


   DATED this 17th day of June, 2020.                  Respectfully submitted,

                                                       HATCH RAY OLSEN CONANT LLC

                                                       By:    s/ Christopher J. Conant
                                                              Robert W. Hatch
                                                              Brian T. Ray
                                                              Christopher J. Conant
                                                              730 17th Street, Suite 200
                                                              Denver, Colorado 80202
                                                              Phone Number: (303) 298-1800
                                                              Fax Number: (303) 298-1804
                                                              rhatch@hatchlawyers.com
                                                              bray@hatchlawyers.com
                                                              cconant@hatchlawyers.com


                                                   1
Case 1:19-cv-01652-RBJ-STV Document 58 Filed 06/17/20 USDC Colorado Page 2 of 2




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 17th day of June, 2020, a true and correct copy of the foregoing

  NOTICE OF APPEAL was served via ECF on all parties appearing of record herein.



                                                       s/ Candle Maulin
                                                       Candle Maulin, Paralegal
